USDC IN/ND case 3:19-cv-01097-PPS-MGG document 36 filed 05/05/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DONALD J. STANLEY,

               Plaintiff,

                      v.                          CAUSE NO. 3:19CV1097-PPS/MGG

 WEXFORD MEDICAL SERVICES,

               Defendant.

                                 OPINION AND ORDER

       Donald J. Stanley, an inmate at the Westville Correctional Facility, filed a third

motion seeking a preliminary injunction. ECF 30. In this case, Stanley is proceeding

against the Warden of the Westville Correctional Facility on a single claim for injunctive

relief to provide Stanley with adequate treatment for his sleep apnea, as required by the

Eighth Amendment. In his third motion seeking a preliminary injunction, he indicates

that his Continuous Positive Airway Pressure (or CPAP) device was taken away from

him on April 14, 2020.

       I’ve already explained to Stanley—indeed, twice now—that “[a] preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted

unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). To obtain a preliminary

injunction, the moving party must show: (1) he will suffer irreparable harm before the

final resolution of his claims; (2) available remedies at law are inadequate; and (3) he
USDC IN/ND case 3:19-cv-01097-PPS-MGG document 36 filed 05/05/20 page 2 of 2


has a likelihood of success on the merits. See BBL, Inc. v. City of Angola, 809 F.3d 317,

323–24 (7th Cir. 2015).

       The Warden has responded to Stanley’s motion by indicating that Stanley was

ordered not to use his CPAP machine for a period of fourteen days because he was

being tested for and was later diagnosed with Covid-19. The CPAP machine was

perceived by Dr. Liaw, a physician working at the Westville Correctional Facility, to

increase the risk of spreading Covid-19 to other inmates and staff because it circulates

air and water around the nose and face of its user. After further consultation, Dr. Liaw

determined that the risk to others could be minimized by removing humidifiers from

the CPAP machines. Offenders with more serious sleep apnea were permitted to begin

using their CPAP machines again, but offenders like Stanley with only mild sleep apnea

were prohibited from using their CPAP machines until the fourteen-day period (the

presumptive period during which an individual with Covid-19 poses a risk of infecting

others) had passed. The fourteen-day period expired on May 2, 2020, and Stanley is no

longer prohibited from using his CPAP machine. Thus, it appears that his concern has

now been addressed and that his third motion for preliminary injunction is now moot.

       ACCORDINGLY:

       Plaintiff Donald J. Stanley’s third requests for a preliminary injunction (ECF 30)

is DENIED.

       SO ORDERED on May 5, 2020.

                                                   /s/ Philip P. Simon
                                                  UNITED STATES DISTRICT JUDGE



                                              2
